Title: From John Adams to Nathan Webb, 1 September 1755
From: Adams, John
To: Webb, Nathan


     
      From my Chamber in Worcester Septr. 1st: 1755
      My Friend
     
     The Favour you granted me on aug. 12 was unluckily packeted with a number of Letters and carried to Leicester, but a certain kind Gentleman has just brought it to hand. I will not lessen the pleasure it gave by a Description. But one detestable quality that usually attends your Letters, I find has stain’d it. I think Phylosophers call it, brevity. But, on second reflection I am not surpriz’d. I suppose that agreable Lady “you had the happiness of being particularly acquainted with” has almost monoppolized your Reflections, and an half hours existence without her in your mind, is little preferable to non existence. But I’ll have you to know, that all the Ladys under heaven, however you esteem them, sha’nt deter me from writing. I have an indisputable, incontestable right to half an hour of your time now and then both to read my Letters, and write me returns. Nevertheless, continually, I felicitate you, upon your newly commenced acquaintance, with this Lady, and pray that the acquaintance may be refined into Connubial Beatitude. May the Charms of her Person exceed those of a Celebrated graecian Beauty, may the strength of her intelect and immagination, be rank’d in future times among the brightest Heroines of former ages, Sappho, Daicier, Row, may the firmness of her Virtue, equal Lucretia’s. What can I wish you more? I never was so plagued for thoughts in my life. No wonder—not a single Idea has coloured my mind this month. At Colledge gay, gorgeous, prospects, danc’d before my Eyes, and Hope, sanguine Hope, invigorated my Body, and exhilerated my soul. But now hope has left me, my organ’s rust and my Faculty’s decay. Every Week Day is sacrificed to  sunday to the Frigid performances  Frigid John Calvin. No matter,  be patient I have almost done!
     Epistolising is what I am very little skill’d in, and I never keep Copys of my Letters. So that I cant say, but I tautologize. If you meet with the same in this, that you had in the former, candidly excuse it, and set me the example of some regular thinking upon another subject, and I’ll Coppy follow it if I can. I am obliged to you, for your care Concerning the Book I wrote to you of. All the time I can get is spent, how? No astroleger can tell. Dr. Savel says cultivating and pruning the tender sproutings, of such plants as may hereafter be plants of renown.
     I can not write to please you in the present state of my mind. Therefore I’ll write to please my self, which believe me I cannot do more thoroughly than by subscribing myself your faithfull Friend,
     
      John Adams
     
     
      P.S. I’ll never write you such another Letter. I’m almost tempted to throw this to bottomless perdition.
     
    